UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRENDA L. MELENDEZ, individually and as
parent and natural guardian of J.C.,

Plaintiff,
— against —

RICHARD CARRANZA, NEW YORK CITY

DEPARTMENT OF EDUCATION, and NEW

YORK STATE EDUCATION DEPARTMENT
Defendants.

 

BRENDA L. MELENDEZ, individually and as
parent and natural guardian of J.C.,

Plaintiff,
— against —

RICHARD CARRANZA, and NEW YORK CITY
DEPARTMENT OF EDUCATION,
Defendants.

 

BRENDA L. MELENDEZ, individually and as
parent and natural guardian of J.C., CAROLYN
MASON, individually and as parent and natural
guardian of A.D., and NAHOKO MIZUTA and
KENTARO MIZUTA, individually and as parents
and natural guardians of ¥.M.,

Plaintiffs,
— against —

RICHARD CARRANZA, and NEW YORK CITY
DEPARTMENT OF EDUCATION,
Defendants.

 

 

ORDER
19 Civ. 8726 (ER)

ORDER
20 Civ. 823 (ER)

ORDER
20 Civ. 1464 (ER)

 

 
Ramos, D.J.:

 

On March 5, 2020, the Court held oral argument and entered a stay in Melendez v.
Carranza (“Melendez IV’), No. 20 Civ. 1464 (ER), pending the resolution of three cases
currently being considered by the Second Circuit. See Minute Entry for Mar. 5, 2020; Doc. 12.
The Department of Education (DOE) subsequently moved for a stay on the same grounds in two
other related cases: Melendez v. Carranza (“Melendez IT’), No. 19 Civ. 8726 (ER), Doc. 47; and
Melendez v. Carranza (“Melendez IT’), 20 Civ. 823 (ER), Doc. 17. Plaintiffs in Melendez IV
then petitioned the Court to vacate the stay and re-open the case, as well as opposed the DOE’s
petition for a stay in Melendez IT and Melendez III. The Court is in receipt of both parties’ letters
regarding this issue in all three cases. See 19 Civ. 8726, Docs. 47, 48, 51; 20 Civ. 823, Docs. 17,
18, 20; 20 Civ. 1464, Docs. 13, 15, 16.

“A stay is not a matter of right . . . [i]t is an exercise of judicial discretion.” Virginian Ry.
Co. v. United States, 272 U.S. 658, 672 (1926). The Court considers four factors when
determining whether a stay is appropriate: ‘(1) whether the stay applicant has made a strong
showing that he is likely to succeed on the merits; (2) whether the applicant will be irreparably
injured absent a stay; (3) whether issuance of the stay will substantially injure the other parties
interested in the proceeding; and (4) where the public interest lies.” Hilton v. Braunskill, 481
U.S. 770, 776 (1987). At this point of the litigation, the DOE has satisfied these factors. The
Court is not convinced that the Impartial Hearing Officer’s order is final so as to constitute a
pendency placement for purposes of triggering § 1415@)’s so-called “automatic injunction.” See
Murphy v. Arlington Cent. Sch. Dist. Bd. of Educ., 86 F. Supp. 2d 354, 365 (S.D.N.Y. 2000);
Angamarca v. New York City Dep’t of Educ, No. 19 Civ. 2930 (PGG), 2019 WL 3034912, at *6

(S.D.N.Y. July 11, 2019); Zvi D. by Shirley D. v. Ambach, 694 F.2d 904, 906 (2d Cir. 1982).

 
Meanwhile, while it is obvious that the DOE may not recoup any funds it pays while awaiting a
final SRO decision on the matter, there has been absolutely no showing of harm to any student.

The outcome in Doe v. East Lyme Board of Education, 790 F.3d 440 (2d Cir. 2015), is not
to the contrary. There, the student’s stay-put placement “was both the most recently implemented
IEP and the last one agreed upon by the parties.” 790 F.3d at 452. And in that case, “the Parent
maintained that continuous placement during the pendency of th[e] litigation.” Jd. at 454. That
is not the case we are confronted with here, where DOE adamantly contests that J.C. has
remained in his last-agreed upon placement. The Second Circuit’s decision in the three cases
currently before it—Mendez v. New York City Department of Education, No. 19 Civ. 1852 (2d
Cir. Aug. 15, 2019); Paulino v. New York City Department of Education, No. 19 Civ. 1662 (2d
Cir. Aug. 15, 2019); and Carrilo, et al. vy. New York City Department of Education, No. 19 Civ.
1813 (2d Cir. Aug. 15, 2019)—-will indisputably grant clarity to this situation.

For the reasons stated above and on the record at the March 5, 2020 hearing in Melendez
IV, Plaintiffs’ motion to vacate the stay in Melendez IV is DENIED, and DOE’s motions to stay
Melendez II and Melendez III are GRANTED. The Clerk of Court is respectfully directed to
terminate the motions, 19 Civ. 8726, Doc .47; 20 Civ. 823, Doc. 17; and 20 Civ. 1464, Doc. 13;
and to issue a stay in Melendez I, 19 Civ. 8726, and in Melendez III, 20 Civ. 823.

SO ORDERED.
Dated: March 13, 2020

om
New York, New York a (

Edgardo Ramos, U.S.D.J.

 

 

 

 
